74 N.Y.2d 931 (1989)
The People of the State of New York, Respondent,
v.
McClean Mayers, Appellant.
Court of Appeals of the State of New York.
Decided November 28, 1989.
Evan H. Krinick for appellant.
James T. Hayden, District Attorney, for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, TITONE, HANCOCK, JR., and BELLACOSA concur; Judge ALEXANDER taking no part.
MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant claims that the trial court committed per se error by failing explicitly to advise him at the time of the guilty plea that he might be sentenced as a second felony offender. We conclude that the lower courts did not err and defendant may not be relieved of his guilty plea inasmuch as his claim was not raised by motion to withdraw the plea (CPL 220.60 [3]) or by motion to vacate the judgment of conviction *932 (CPL 440.10). The record demonstrates that defendant was informed of the potential sentence and enhancement before he entered his plea and, indeed, received the precise sentence for which he bargained. Under existing law, the claimed error is not a matter of fundamental fairness and is governed by our usual preservation rules, which have not been satisfied.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.